Exhibit 10.3

ZOGENIX, INC.

INDEPENDENT DIRECTOR COMPENSATION POLICY

(AS AMENDED AND RESTATED EFFECTIVE APRIL 16, 2012)

Non-employee members of the board of directors (the “Board”) of Zogenix, Inc.
(the “Company”) shall be eligible to receive cash and equity compensation as set
forth in this Independent Director Compensation Policy. The cash compensation
and option grants described in this Independent Director Compensation Policy
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, an “Independent
Director”) who may be eligible to receive such cash compensation or options,
unless such Independent Director declines the receipt of such cash compensation
or options by written notice to the Company. This Independent Director
Compensation Policy shall remain in effect until it is revised or rescinded by
further action of the Board. The terms and conditions of this Independent
Director Compensation Policy shall supersede any prior cash or equity
compensation arrangements between the Company and its directors.

1. Cash Compensation. Each Independent Director shall be eligible to receive an
annual retainer of $37,000 for service on the Board. In addition, an Independent
Director serving as:

(a) chairman of the board shall be eligible to receive an additional annual
retainer of $60,000 for such service, however the total cash compensation paid
to the chairman of the board in all capacities cannot exceed $100,000;

(b) chairman of the Audit Committee shall be eligible to receive an additional
annual retainer of $20,000 for such service;

(c) members (other than the chairman) of the Audit Committee shall be eligible
to receive an additional annual retainer of $7,000 for such service;

(d) chairman of the Compensation Committee shall be eligible to receive an
additional annual retainer of $10,000 for such service;

(e) members (other than the chairman) of the Compensation Committee shall be
eligible to receive an additional annual retainer of $5,000 for such service;

(f) chairman of the Nominating and Corporate Governance Committee shall be
eligible to receive an additional annual retainer of $7,500 for such service;
and

(g) members (other than the chairman) of the Nominating and Corporate Governance
Committee shall be eligible to receive an additional annual retainer of $4,000
for such service.

The annual retainers shall be paid by the Company in quarterly installments or
more frequently as deemed advisable by the officers of the Company for
administrative or other reasons.

2. Equity Compensation. The Independent Directors shall be granted the following
option awards. The options described below shall be granted under and shall be
subject to the terms and provisions of the Company’s 2010 Equity Incentive Award
Plan (the “2010 Plan”) and shall be granted subject to the execution and
delivery of option agreements, including attached exhibits, in substantially



--------------------------------------------------------------------------------

the same forms previously approved by the Board, setting forth the vesting
schedule applicable to such options and such other terms as may be required by
the 2010 Plan.

(a) Initial Options. A person who is initially elected or appointed to the
Board, and who is an Independent Director at the time of such initial election
or appointment, shall be eligible to receive a non-qualified stock option to
purchase 50,000 shares of common stock (subject to adjustment as provided in the
2010 Plan) on the date of such initial election or appointment (each, an
“Initial Option”).

(b) Subsequent Options. A person who is an Independent Director automatically
shall be eligible to receive a non-qualified stock option to purchase 35,000
shares of common stock (subject to adjustment as provided in the 2010 Plan) on
the date of each annual meeting of the Company’s stockholders. The option grants
described in this clause 2(b) shall be referred to as “Subsequent Options.” An
Independent Director elected for the first time to the Board at an annual
meeting of stockholders shall only receive an Initial Option in connection with
such election, and shall not receive a Subsequent Option on the date of such
meeting as well.

(c) 2012 Options. Each person who is an Independent Director on April 16, 2012
automatically shall be eligible to receive a non-qualified stock option to
purchase 50,000 shares of common stock on the date such awards are formally
approved by the Compensation Committee of the Board, which date is expected to
be on or before April 27, 2012. The option grants described in this clause 2(c)
shall be referred to as the “2012 Options.” The 2012 Options shall be granted in
addition to any Subsequent Options to which an Independent Director may become
entitled at the 2012 annual meeting of the Company’s stockholders.

(d) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Option grant pursuant to clause 2(a) above, but to the extent that they are
otherwise eligible, will be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company,
Subsequent Options as described in clause 2(b) above.

(e) Terms of Options Granted to Independent Directors

(i) Exercise Price. The per share exercise price of each option granted to an
Independent Director shall equal 100% of the Fair Market Value (as defined in
the 2010 Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Initial Options and 2012 Options granted to Independent Directors
shall become exercisable in thirty-six equal monthly installments of 1/36 of the
shares subject to such option on the first day of each calendar month following
the date of the Initial Option grant, such that each Initial Option and 2012
Option shall be 100% vested on the first day of the 36th month following the
date of grant, subject to the director’s continuing service on the Board through
such dates. Subsequent Options granted to Independent Directors shall become
vested in twelve equal monthly installments of 1/12 of the shares subject to
such option on the first day of each calendar month following the date of the
Subsequent Option grant, subject to a director’s continuing service on the Board
through such dates. The term of each option granted to an Independent Director
shall be ten years from the date the option is granted. No portion of an option
which is unexercisable at the time of an Independent Director’s termination of
membership on the Board shall thereafter become exercisable.

 

2